Citation Nr: 1535114	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-29 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left lower radiculopathy associated with degenerative joint disease of the lumbar spine from March 11, 2009 to October 13, 2011, and 20 percent thereafter.

2.  Entitlement to a separate disability rating for right lower radiculopathy associated with degenerative joint disease of the lumbar spine.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from March 1972 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the April 2009 rating decision, the RO granted service connection for: degenerative joint disease of the lumbar spine and assigned an initial disability rating of 40 percent effective January 16, 2009; and left lower extremity radiculopathy associated with degenerative joint disease of the lumbar spine and assigned an initial disability rating of 10 percent effective from March 11, 2009.

In the December 2009 rating decision, the RO denied a claim for TDIU.  

In a September 2014 decision, the Board denied a rating in excess of 40 percent for the lumbar spine disability; granted a 20 percent rating for left lower extremity radiculopathy, effective October 14, 2011, denying a rating in excess of 10 percent prior to that date; and denied the claim for TDIU.  

The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order of June 2015, the Court granted a June 2015 joint motion of the Veteran's representative before the Court and VA's General Counsel for remand of the matter for action consistent with the terms of the joint motion covering issues with which the Veteran still disagreed; with the remaining issues dismissed.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In the joint motion granted by the Court, the parties moved the Court to vacate that portion of the September 2014 Board decision that denied entitlement to: (1) an initial rating in excess of 10 percent for radiculopathy of the left lower extremity prior to October 14, 2011; (2) an initial rating in excess of 20 percent for radiculopathy of the left lower extremity beginning from October 14, 2011; and (3) a TDIU.  

The parties also moved in essence to vacate and remand that portion of the September 2014 Board decision that did not grant an evaluation for associated objective neurologic abnormalities of the right lower extremity-for radiculopathy of the right lower extremity.  In this regard, the parties agreed that the Board failed to address relevant evidence, noted by the parties, when the Board made its finding that no additional compensation was warranted for radiculopathy of the right lower extremity on the basis that there was no indication of this condition in the record.   

The parties agreed that the Veteran was not pursuing the appealed claim of an initial rating in excess of 40 percent for the lumbar spine disability under the rating criteria on a basis other than the associated objective neurologic abnormalities of lower extremity radiculopathy.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

The parties agreed that the Board failed to consider whether higher staged ratings were warranted for the radiculopathy of the left lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which is the code for evaluation of neuritis of the sciatic nerve.  

The parties also agreed that the Board failed to consider whether higher or separate ratings were warranted under other potentially applicable diagnostic codes for evaluation of peripheral nerve diseases.  Specifically, the parties agreed that the Board failed to also consider if higher ratings were warranted under criteria of 38 C.F.R. § 4.124a, Diagnostic Codes 8526, for paralysis of the anterior crural nerve (femoral); or 8529, for paralysis of the external cutaneous nerve of the thigh.  

The parties determined that the Board analyzed the medical evidence of record to evaluate the Veteran's condition solely under Diagnostic Code 8620, but that medical evidence on file included various findings indicative of impairment to all sensory nerves of the left lower extremity, and specifically noting the external cutaneous nerve of the thigh, and the anterior crural nerve (femoral nerve).  

Notably, if present, symptomatic impairment of the external cutaneous nerve of the thigh and the anterior crural nerve (femoral nerve) of the left lower extremity could implicate consideration of evaluation under Diagnostic Codes 8529 and 8526, respectively.  

In light of the foregoing, a remand is necessary to afford the Veteran an examination of his radiculopathy of the left lower extremity and any radiculopathy of the right lower extremity associated with the service-connected degenerative joint disease of the lumbar spine.  The record contains insufficient medical evidence to determine the current nature, severity, and specific lower extremity peripheral nerve involvement, of any radiculopathy of the lower extremities associated with the service-connected degenerative joint disease of the lumbar spine.  

A new examination should be scheduled to obtain relevant findings necessary to evaluate under relevant criteria the current severity of left and right lower extremity radiculopathy associated with the service-connected degenerative joint disease of the lumbar spine.
 
In regard to the TDIU claim, the VA examination should also address the Veteran's employability.

Additionally, more recent VA treatment records should be obtained on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant VA treatment records dated since October 2011 that are not already of record.
 
2.  Thereafter, afford the Veteran a VA examination by a neurology specialist in order to determine the current nature, extent, and severity of all left or right lower extremity peripheral nerve/radiculopathy associated with the service-connected degenerative joint disease of the lumbar spine. 

The claims folder must be made available to and be reviewed by the examiner.  The examiner must interview the Veteran and conduct all necessary tests and studies including indicated nerve studies, and clinical findings should be reported in detail, addressing separately, the condition of the peripheral nerve / radiculopathy of the right and left lower extremities.

The examiner should specifically identify all involved peripheral nerves of the left and right lower extremities, and whether for each lower extremity, the involved peripheral nerves include the sciatic nerve, anterior crural nerve (femoral), or external cutaneous nerve of the thigh. 
 
For each lower extremity, the examiner should determine whether the neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis, or complete paralysis of any affected nerve.  The examiner should report as to the severity of each neurological sign and symptom and assess the severity of the symptoms over the course of the appeal since March 2009.  

The examiner should also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected lumbar spine and lower extremities radiculopathy disabilities render him unable to secure or follow a substantially gainful occupation with consideration of his employment history and educational background.
 
A rationale or explanation should be provided for any opinions reached.
 
3.  Finally, readjudicate the claims remaining on appeal.  If the benefits sought remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claim file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional 

development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

